

Exhibit 10.1


REINSTATEMENT OF AND SIXTH AMENDMENT TO
PURCHASE AGREEMENT


This REINSTATEMENT OF AND SIXTH AMENDMENT TO PURCHASE AGREEMENT (this “Sixth
Amendment”) is made and entered into effective as of August ___, 2011, by and
between FOREST CITY COMMERCIAL DEVELOPMENT, INC., an Ohio corporation
(“Purchaser”), and BEHRINGER HARVARD 250/290 CARPENTER LP, a Texas limited
partnership (“Seller”).
 
RECITALS:
 
A.           Seller and Purchaser entered into that certain Purchase Agreement
dated as of April 20, 2011, as amended by that certain First Amendment to
Purchase Agreement dated to be effective as of May 20, 2011, as amended by that
Second Amendment to Purchase Agreement dated to be effective as of June 20,
2011, as amended by that Third Amendment to Purchase Agreement dated to be
effective as of June 27, 2011, as amended by that Fourth Amendment dated to be
effective June 30, 2011, as amended by that certain Fifth Amendment to Purchase
Agreement dated to be effective July 8, 2011 (collectively, the “Original
Agreement”), pursuant to which Seller agreed to sell to Purchaser and Purchaser
agreed to purchase from Seller certain Property (as defined therein) on the
terms and conditions set forth in the Original Agreement.
 
B.           Purchaser terminated the Original Agreement pursuant to that
certain letter dated August 15, 2011, from John Burns to Mark Flynt, Carol
Satterfield and Reno Hartfiel.
 
C.           Purchaser and Seller now desire to reinstate the Original Agreement
and amend certain provisions of the Original Agreement, all upon the terms and
subject to the conditions set forth in this Sixth Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:
 
1.           Capitalized Terms. All capitalized terms not otherwise specifically
defined in this Sixth Amendment shall have meanings ascribed to such terms in
the Original Agreement.
 
2.           Reinstatement.          The Original Agreement is reinstated in its
entirety as such Original Agreement may be modified by this First Amendment.
 
3.           Purchase Price. Section 1.4 is hereby deleted in its entirety and
replaced with the following:
 
“1.4       Purchase Price. The purchase price for the Property shall be Eighteen
Million Eight Hundred Eighty Thousand Dollars ($18,880,000) (“Purchase Price”).”
 
4.           Participation. Section 1.6 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
 
“1.6       Participation.
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(a)         As additional consideration for the transaction contemplated herein,
Purchaser hereby grants, transfers, assigns and conveys to Seller the Seller
Leasing Profits Interest, which grant and interest shall continue until the
final payment of the Seller Leasing Profits Interest is made (but in no event
shall it continue after any transfer of the Property to a third party as a
result of an arm’s length sale (a “Transfer”)); provided, however, that any
obligation to make any payments accruing on or prior to the date of any such
Transfer shall continue after any such Transfer. The Seller Leasing Profits
Interest shall mean with respect to any initial leases (but not any replacements
or subsequent leases) for all or any portion of the second or third floor of the
Decker and Wingren Buildings entered into after the Closing Date for up to a
total of 100,000 square feet of rentable space, payment to Seller by Purchaser
pursuant to the Seller Leasing Profits Interest Formula up to a total amount of
$5,500,000. The Seller Leasing Profits Interest Formula shall be the NOI for the
first year of any such lease divided by 10% minus the Development Costs
attributable to any such lease up to a maximum payment to Seller of $55 per
square foot of any such lease. For the purposes of this Section 1.6(a), NOI
shall mean the net operating income for the lease using prorated taxes and
operating expenses forecast at 95% occupancy for the year in which the lease
commences, with free rent and concessions deducted evenly over the term of the
lease without interest, as such NOI is reasonably agreed upon by Seller and
Purchaser. Development Costs shall mean commercially reasonable tenant
improvements, leasing commissions, legal fees and all other costs of a tenant
inducement type nature solely attributable to such leased premises or the
requirements of such lease; provided, however, that if any incentive would
affect more than the leased premises, it shall be deemed applicable to the
leased premises on a pro rata basis of the total building rentable square
footage for purposes of allocating Development Costs. Until Seller has been paid
the full amount of the Seller Leasing Profits Interest, Purchaser shall provide
to Seller: (i) copies of any leasing reports provided by Purchaser or to
Purchaser by Purchaser’s leasing broker, (ii) a copy of the proposed lease prior
to execution for review purposes only (and not for approval, provided that such
lease provides for $13 per square foot net rent) and (iii) a copy of the final
executed lease. Examples of the calculation of the Seller Leasing Profits
Interest are set forth on Exhibit A attached hereto and made a part hereof.
 
(b)         Seller and Purchaser acknowledge that Purchaser will be constructing
a parking garage that when combined with existing parking will provide 1434
covered parking spaces which will be sufficient to meet the VHA, Avelo and
projected spec leasing requirements. As additional consideration for the
transaction contemplated herein, Purchaser hereby grants, transfers, assigns and
conveys to Seller the Seller Parking Profits Interest, which grant and interest
shall continue until the final payment of the Seller Parking Profits Interest is
made (but in no event shall it continue after any Transfer of the Property;
provided, however, that any obligation to make any payments accruing on or prior
to the date of any such Transfer shall continue after any such Transfer). The
Seller Parking Profits Interest shall be a payment to Seller by Purchaser
pursuant to the Seller Parking Profits Interest Formula up to the amount of
$2,500,000. The Seller Parking Profits Interest Formula shall be, with respect
to new leases after the Effective Date for the aggregate of the existing 100,000
square feet of unleased space for all or any portion of the second or third
floor of the Decker and Wingren Buildings (the “Vacant Space”) that, do not
require additional covered parking spaces beyond the projected 1,434 covered
parking spaces to be constructed, a payment of $9,000, per covered space not
required, up to $2,500,000 (277 spaces) on a pro rata basis based on the
percentage of square footage leased. Until Seller has been paid the full amount
of the Seller Parking Profits Interest, Purchaser shall provide to Seller: (i)
any documentation to support any new or existing tenant’s parking requirements
pursuant to its lease, (ii) copies of any leasing reports provided by Purchaser
or to Purchaser by Purchaser’s leasing broker, (iii) a copy of the proposed
lease prior to execution for review purposes only (and not for approval) and
(iii) a copy of the final executed lease. An example of the calculation of the
Seller Parking Profits Interest is set forth on Exhibit B hereto and made a part
hereof
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
  
 
Page 2

--------------------------------------------------------------------------------

 

(c)         As additional consideration for the transaction contemplated herein,
Purchaser hereby grants, transfers, assigns and conveys to Seller the Seller
Profits Interest, which grant and interest shall continue until the final
payment of the Seller Profits Interest is made (but in no event shall it
continue after any Transfer of the Property; provided, however, that any
obligation to make any payments accruing on or prior to the date of any such
Transfer shall continue after any such Transfer. The Seller Profits Interest
shall mean an amount equal to Seller’s Cash Flow Interest and Seller’s Capital
Event Interest. Seller’s Cash Flow Interest shall mean an amount equal to the
product of 10% times Net Cash Flow after Purchaser has received the return of
its capital and a 15% return of its capital. Seller’s Capital Event Interest
shall mean 10% of the aggregate of all net proceeds (after paying off any debt
and reasonable and customary expenses and after Purchaser has received the
return of its capital and a 15% return of its capital) from any sale of the
Property, any other sale or refinancing and any condemnation, collection of
insurance proceeds (other than business interruption proceeds) or other capital
event (any of the preceding items being a “Capital Event”) occurring with
respect to the Property. Net Cash Flow shall mean (i) the amount by which gross
income of the Project (which shall include, without limitation, all income
received by Purchaser from and in connection with any leasing activity) exceeds
operating expenses (which shall mean the actual cash operating expenses of the
Property incurred during the period in question and which are consistent with
generally accepted operating practices for similar properties), (ii) cash
resulting from the foregoing calculation is actually distributed to the entities
owning Purchaser and (iii) Purchaser has received the return of its capital and
a 15% return of its capital. The total amount of the Seller Profit Interest
shall not exceed $1,000,000 (subject to the terms of the last paragraph of this
Section 1.6 below). The Seller Profits Interest shall be secured by a
subordinate lien deed of trust, subordinate to all mortgages, mezzanine debt and
equity providers.
 
There shall not be deducted as an expense in calculating Net Cash Flow any
overhead of Purchaser or any affiliate of Purchaser (such as general accounting
and executive offices, telephones, secretaries, etc.) nor salaries to employees
or partners of Purchaser or an affiliate of Purchaser, except for ordinary and
customary expenses for an onsite property management office. The following shall
also be approved for operating expenses: (i) an asset management fee of one
percent (1%) of gross revenues, (ii) a leasing commission or an override
commission that together do not exceed six and three-quarters percent (6.75%) of
base rent in total, (iii) the property management fee not to exceed two percent
(2%) of gross revenue and (iv) a construction management fee of all construction
performed in the building up to five percent (5%) of total construction costs
inclusive of any construction management fee paid to contractors. Additionally,
the budget will include a development fee in the amount of two and one-half
percent (2.5%) of the total project cost. Federal or state income taxes of
Purchaser shall not be deducted in calculating Net Cash Flow. Any non-cash
deductions such as investment tax credits and depreciation shall not be deducted
in calculating Net Cash Flow.
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 3

--------------------------------------------------------------------------------

 

Purchaser shall keep all accounts, books and records relating to the Property in
accordance with good accounting practices, consistently applied. Seller shall
have the right, at its sole cost and expense, at all reasonable times during
business hours to examine and make copies of the books on account of the
Purchaser and the Property. Purchaser shall submit to Seller on an annual basis
audited financial statements for the Property and the calculation of the return
each year. Additionally, Purchaser shall present a certified statement of the
amount of distributions to the owners of Purchaser for the prior fiscal year.
Purchaser shall provide Seller with notice in writing five business days in
advance of consummating any Capital Event.
 
Should the Property at any time incur an operating deficit or other loss,
Purchaser may advance to the Property an amount sufficient to cover such
operating deficit or other loss. Advances by the Purchaser to the Property for
such purposes shall constitute Purchaser’s equity. Any Purchaser’s equity or
loans by owners of Purchaser to Purchaser shall be pari passu with Seller’s
rights hereunder and shall be repaid if and when Seller receives payments in
connection with the Seller Profits Interest. Seller shall not share in and shall
have no obligations with respect to any loss suffered by the Property.
 
(d)        The provisions of this Section 1.6 shall survive the Closing. Seller
by its acceptance hereof does not become a partner of Purchaser and in no event
shall Seller be liable for any of the debts, obligations or liabilities of
Purchaser or any affiliate of Purchaser or claim any of the tax benefits
resulting from the ownership of the Property, including without limitation any
depreciations or tax investment credit on any or all of the Property nor is
Seller liable for any contributions to the Purchaser. Seller’s only interest
created hereunder is the right to Seller’s Cash Flow Interest and/or Seller’s
Capital Event Interest and/or the Seller Leasing Profits Interest and/or the
Seller Parking Profits Interest, if any.
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 4

--------------------------------------------------------------------------------

 

The amounts, if any, which may be payable for the Seller’s Cash Flow Interest
shall be payable on the same date as any distributions relating to Net Cash Flow
are made to the entities owning Purchaser. The amounts, if any, which may be
payable for the Seller’s Capital Event Interest shall be payable by Purchaser on
the date of any Capital Event. The amounts, if any, which may be payable for the
Seller Leasing Profits Interest shall be payable within 30 days of the full
execution of any applicable lease; provided, however, that any unpaid balance of
the Seller Leasing Profits Interest ($5,500,000 minus any amounts previously
paid to Seller as Seller Leasing Profits Interest) shall be paid on the date of
any Capital Event if and to the extent that there still exists any accrued
Seller’s Capital Event Interest that would otherwise be payable pursuant to
Section 1.6(c) but for the $1,000,000 cap set forth therein. The amounts, if
any, which may be payable for the Seller Parking Profits Interest shall be
payable as follows: (i) 60% of the applicable Seller Parking Profits Interest
payment shall be paid within 30 days of the full execution of the applicable
lease and (ii) the remaining 40% of any applicable Seller Parking Profits
Interest payments shall be paid on the earlier of (i) within 30 days after the
existing 100,000 square feet of the Vacant Space is completely leased or (ii)
upon the date of any Capital Event in which event payment to Seller shall be
made prior to any payment to Purchaser of the proceeds of the Capital Event. In
addition, one-half (1/2) of any unpaid balance of the Seller Parking Profits
Interest shall be paid on the date of any Capital Event if and to the extent
that there still exists any accrued Seller’s Capital Event Interest that would
otherwise be payable pursuant to Section 1.6(c) but for the $1,000,000 cap set
forth therein and after first paying the unpaid Seller Leasing Profits Interest
pursuant to the foregoing sentence. Examples of the timing and payment of the
Seller Parking Profits Interest are set forth on Exhibit C attached hereto and
made a part hereof. Examples of the waterfall for the payment of the Seller
Capital Event Interest, the Seller Leasing Profits Interest and the Seller
Parking Profits Interest are set forth on Exhibit D attached hereto and made a
part hereof.  Seller shall be entitled to receive any payments owed as Seller
Profits Interest, Seller Leasing Profits Interest and Seller Parking Profits
Interest upon the occurrence of each Capital Event, to the extent available,
including and until a Transfer of the Property occurs.
 
5.           Earnest Money.          Section 1.7 is hereby amended to reduce the
amount of the Earnest Money from One Million Dollars ($1,000,000) to Ten
Thousand Dollars ($10,000).
 
6.           Additional Contingencies. Section 3.4 is hereby deleted in its
entirety and replaced with the following:
 
“3.4      Financing Contingency. Purchaser and Seller acknowledge that Purchaser
is attempting to obtain financing acceptable to Purchaser in its reasonable
discretion (the “Financing Approval”). Purchaser shall use commercially
reasonable efforts to obtain such Financing Approval in a diligent and
expeditious manner and upon receipt of the Financing Approval, Purchaser shall
provide notice in writing of such Financing Approval to Seller and the Earnest
Money shall become non-refundable and the parties shall proceed to
Closing.  Notwithstanding anything in this Agreement to the contrary, at any
time prior to Seller receiving notice from Purchaser of the Financing Approval,
either Seller or Purchaser may terminate this Agreement upon written notice to
the other party, in which case, Purchaser shall be entitled to receive the
return of the Earnest Money and the parties shall have no further obligations
except those obligations that survive the termination of this Agreement. The
foregoing obligations shall survive the expiration or earlier termination of
this Agreement. Subject to the terms of this Agreement, Purchaser agrees that
all other aspects of the Property and Property Documents are deemed approved by
Purchaser and Purchaser shall have no right to terminate this Agreement as a
result of the condition of the Property or Property Documents.”
 
7.           Closing. Section 4.1 of the Original Agreement is hereby deleted in
its entirety and replaced with the following:
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 5

--------------------------------------------------------------------------------

 

“4.1       Time and Place. Subject to the satisfaction of any conditions set
forth in this Agreement, the consummation of the purchase and sale of the
Property (“Closing”) shall take place via escrow and/or pdf through the office
of Escrow Agent, 14 days after Purchaser obtains the Financing Approval  and
gives notice of the same to Seller (the “Closing Date”). At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Sections 4.2
and 4.3 below, or elsewhere in this Agreement relating to Closing, the
performance of which obligations shall be concurrent conditions.”
 
8.           Counterparts; Interpretation. This Sixth Amendment may be signed in
counterparts and may be delivered by electronic mail or facsimile, and each
counterpart will be considered an original, but all of which, when taken
together, will constitute one instrument. This Sixth Amendment shall be
interpreted to give each of the provisions their plain meaning. The Recitals are
incorporated into the Sixth Amendment. Each of the parties agrees to permit the
use of telecopy or other electronic signatures in order to expedite the
execution and delivery of this Sixth Amendment, intends to be bound by its
respective telecopy or electronic signature, and is aware that the other will
rely on the telecopied or other electronically transmitted signature.
 
9.          Governing Law. This Sixth Amendment shall be governed by,
interpreted under, and construed and enforced in accordance with the laws of the
State of Texas.
 
10.        No Further Modification. The Original Agreement remains in full
force, except as amended by this Sixth Amendment, and is hereby ratified and
reaffirmed.
 
11.        Conflicts. If any conflict between this Sixth Amendment and the
Original Agreement should arise, the terms of this Sixth Amendment shall
control.


[SIGNATURES FOLLOW ON NEXT PAGE]
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Seller and Purchaser have executed this Sixth Amendment as
of the date written above.


 
SELLER:
    Dated: __________
BEHRINGER HARVARD
 
250/290 CARPENTER LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 250/290 Carpenter GP,
   
LLC, a Texas limited liability company,
   
its general partner
       
By:
  
   
Name:
  
   
Title:
  
   
 
PURCHASER:
    Dated: __________
FOREST CITY COMMERCIAL
 
DEVELOPMENT, INC.
 
an Ohio corporation
     
By:
  
 
Name:
  
 
Title:
  

 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
EXAMPLES OF CALCULATION OF SELLER LEASING PROFITS INTEREST
 
EXAMPLE A
 
50,000 rsf multiplied by $13.00/sf net rent = $650,000 NOI
 
$650,000 NOI divided by 10% cap rate = $6,500,000 in value of the lease
 
$6,500,000 minus $2,500,000 (50,000 x $50/rsf) in Development Costs for the
lease = $4,000,000 in net value of the lease
 
50,000 rsf multiplied by $55/rsf (purchase price factor/rsf to be paid to
Seller), therefore $2,750,000 to Seller which would be payable within 30 days of
execution of the lease

 
EXAMPLE B
 
50,000 rsf multiplied by $13.00/sf net rent = $650,000 NOI
 
$650,000 NOI divided by 10% cap rate = $6,500,000 in value of the lease
 
$6,500,000 minus $6,250,000 (50,000 x 125/rsf) in Development Costs for the
lease = $250,000 in net value of the lease
 
50,000 rsf multiplied by $55/rsf (purchase price factor/rsf to be paid to
Seller), would equal $2,750,000 to Seller, however because there is only
$250,000 in net value, $250,000 to Seller which would be payable within 30 days
of execution of the lease

 
EXAMPLE C
 
50,000 rsf multiplied by $13.00/sf net rent = $650,000 NOI
 
$650,000 NOI divided by 10% cap rate = $6,500,000 in value of the lease
 
$6,500,000 minus $7,500,000 (50,000 x $150/rsf) in Development Costs for the
lease = (-$1,000,000) in net value of the lease
 
50,000 rsf multiplied by $55/rsf (purchase price factor/rsf to be paid to
Seller), would equal $2,750,000 to Seller, however because there is no positive
net value of the lease, $0 to Seller
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
EXAMPLE OF CALCULATION OF SELLER PARKING PROFITS INTEREST
 
Purchaser leases 50,000 sf of the Vacant Space and no additional covered parking
spaces are required. Purchaser shall pay to Seller - $9000 x 138.5 spaces (50%
of 277 spaces).
 
Purchaser leases 50,000 sf of the Vacant Space and 100 additional covered
parking spaces are required. Purchaser shall pay to Seller $9000 x 38.5 spaces
(50% of 277 minus the 100 spaces that Purchaser now has to build).
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
EXAMPLES OF PAYMENT OF THE SELLER PARKING PROFITS INTEREST
 
EXAMPLE A
 
If Purchaser leased 100,000 sf and no additional covered parking spaces were
required then Purchaser would owe Seller $2,493,000 ($9000 x 277 spaces). 100%
of that amount would be paid within 30 days of lease execution.
 
EXAMPLE B
 
If Purchaser leased 50,000 sf and no additional covered parking spaces were
required then Purchaser would owe Seller $1,246,500 ($9000 x 138.5 spaces).
 
60% of that amount ($747,900) would be paid within 30 days of the lease
execution.
 
The remaining 40%, the “40% Holdback”, ($498,600) would be held by Purchaser for
the benefit of Seller and paid upon the earlier of the leasing of the remaining
50,000 sf or upon a Capital Event. If paid in connection with a Capital Event
then Seller would be paid ahead of Purchaser’s return (only with respect to the
40% not previously funded).
 
If no additional lease was put in place, upon a Capital Event, Seller would be
owed half of the balance of $1,253,500 ($2,500,000 minus $1,246,500) which would
be $626,750.00 and which would be paid after Purchaser’s return and the receipt
of Seller’s Capital Event Interest and the Seller Leasing Profits Interest.
 
EXAMPLE C
 
If Purchaser leased 50,000 sf and no additional covered parking spaces were
required then Purchaser would owe Seller $1,246,500 ($9000 x 138.5 spaces).
 
60% of that amount ($747,900) would be paid within 30 days of the lease
execution.
 
The remaining 40% ($498,600) would be held by Purchaser for the benefit of
Seller and paid upon the earlier of the leasing of the remaining 50,000 sf or
upon a Capital Event. If paid in connection with a Capital Event then Seller
would be paid ahead of Purchaser’s return (only with respect to the 40% not
previously funded).
 
If Purchaser leased the additional 50,000 sf and 100 additional covered parking
spaces were required the Purchaser would owe Seller $346,500 ($9000 x 38.5) of
which the full amount would be paid within 30 days of lease execution. Seller
would be paid the 40% Holdback ($498,600) upon lease execution, whereupon the
Seller Parking Profits Interest will have been paid in full and Purchaser shall
no longer have any liability with respect to the Seller Parking Profits
Interest.
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 1

--------------------------------------------------------------------------------

 

EXAMPLE D
 
If Purchaser leased 50,000 sf and no additional covered parking spaces were
required then Purchaser would owe Seller $1,246,500 ($9000 x 138.5 spaces).
 
60% of that amount ($747,900) would be paid within 30 days of the lease
execution.
 
The remaining 40% ($498,600) would be held by Purchaser for the benefit of
Seller and paid upon the earlier of the leasing of the remaining 50,000 sf or
upon a Capital Event. If paid in connection with a Capital Event then Seller
would be paid ahead of Purchaser’s return (only with respect to the 40% not
previously funded.
 
If Purchaser leased the additional 50,000 sf and 200 additional covered parking
spaces were required the Purchaser would owe Seller $0 in connection with the
additional lease and because the additional 200 spaces would reduce the amount
owed to Seller by 1,800,000 ($9000 x 200) and because $533,500 ($9000 x 61.5) is
greater than the amount of the 40% Holdback, Purchaser would retain the
remaining 40% from the first lease, whereupon the Seller Parking Profits
Interest would have been paid in full and Purchaser shall no longer have any
liability with respect to the Seller Parking Profits Interest. In no event shall
Seller be required to pay any additional funds to Purchaser or return any funds
previously paid by Purchaser to Seller in connection with the Seller Parking
Profits Interest.
 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
EXAMPLE OF THE WATERFALL
FOR THE PAYMENT OF THE SELLER CAPITAL EVENT INTEREST,
THE UNFUNDED SELLER LEASING PROFITS INTEREST
AND THE UNFUNDED SELLER PARKING PROFITS INTEREST
 
If Purchaser sold the Property and there were proceeds after paying off any debt
and reasonable and customary expenses in connection with such sale of
$30,000,000, then Seller’s Capital Event Interest toward the Seller Profits
Interest would be paid pursuant to the example below:
 
If, after Purchaser received the return of its equity and a 15% return,
$5,000,000 remained, then Seller would be entitled to receive 10% of the
$5,000,000 up to the unfunded Seller Profits Interest, any unfunded Seller
Leasing Profits Interest and 50% of the unfunded Seller Parking Profits
Interest, not including the 40% Holdback referenced in Exhibit C. Seller would
receive $500,000 of its Seller Capital Event Interest toward the Seller Profits
Interest and nothing further.
 
If, after Purchaser received the return of its equity and a 15% return,
$15,000,000 remained, then Seller would be entitled to receive 10% of the
$15,000,000 ($1,500,000) up to the unfunded Seller Profits Interest, any
unfunded Seller Leasing Profits Interest and 50% of the unfunded Seller Parking
Profits Interest, not including the 40% Holdback referenced in Exhibit C. Seller
would receive $1,000,000 of its Seller Capital Event Interest toward the Seller
Profits Interest and $500,000 of any unfunded Seller Leasing Profits Interest
and nothing further.
 
In no event will Seller ever be entitled to receive (a) more than $9,000,000 in
total with respect to the Seller Profits Interest, the Seller Leasing Profits
Interest and the Seller Parking Profits Interest or (b) more than 10% of the
proceeds of a Capital Event, after the return of Purchaser’s equity and a 15%
return plus the unfunded amounts from any 40% Holdback, for the Seller Profits
Interest or any unfunded Seller Leasing Profits Interest or 50% of the unfunded
Seller Parking Profits Interest.

 
250/290 East John Carpenter 6th Amendment of Purchase Agreement
 
 
Page 1

--------------------------------------------------------------------------------

 
 